 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   DIMITRIOS KASTIS,                                Case No. 1:18-cv-01325-DAD-BAM
12                     Plaintiff,                     SCREENING ORDER GRANTING
                                                      PLAINTIFF LEAVE TO FILE AN
13          v.                                        AMENDED COMPLAINT
14   JOE ALVARADO, et al.,                            (Doc. No. 11)
15                     Defendants.                    THIRTY-DAY DEADLINE
16

17

18          Plaintiff Dimitrios Kastis (“Plaintiff”) is proceeding pro se and in forma pauperis in this
19   civil rights action. On February 20, 2019, the district court determined that because this action
20   involved the same or similar parties, claims, and questions of fact or law, it should be
21   consolidated with Plaintiff’s later filed actions in Case Nos. 1:18-cv-01378-DAD-BAM, 1:18-cv-
22   01430-DAD-BAM, 1:18-cv-01457-DAD-BAM, and 1:18-cv-01521-DAD-BAM. (Doc. No. 9.)
23          Following the district court’s order, this Court notified Plaintiff that his complaints were
24   subject to screening pursuant to 28 U.S.C. § 1915(e)(2) and, therefore in the interests of
25   efficiency and judicial economy, the Court directed Plaintiff to file single, consolidated, amended
26   complaint in this action. (Doc. No. 10.) Plaintiff’s first amended complaint, filed on April 15,
27   2019, is currently before the Court for screening. (Doc. No. 11.)
28
                                                     1
 1          I.      Screening Requirement and Standard

 2          The Court screens complaints brought by persons proceeding in pro se and in forma

 3   pauperis. 28 U.S.C. § 1915(e)(2). Plaintiff’s complaint, or any portion thereof, is subject to

 4   dismissal if it is frivolous or malicious, if it fails to state a claim upon which relief may be

 5   granted, or if it seeks monetary relief from a defendant who is immune from such relief. 28

 6   U.S.C. § 1915(e)(2)(B)(ii).

 7          A complaint must contain “a short and plain statement of the claim showing that the

 8   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 9   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

10   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

11   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

12   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

13   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

14          To survive screening, Plaintiff’s claims must be facially plausible, which requires

15   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

16   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

17   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

18   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

19   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

20          II.     Plaintiff’s Allegations
21          In his first amended complaint, Plaintiff names the following defendants: (1) Joe

22   Alvarado, Clovis Police Officer; (2) Clovis Police Department; (3) Fresno County District

23   Attorney’s Office; (4) United States Department of Justice; and (5) Department of Homeland

24   Security. Plaintiff asserts violations of his rights under the Fourth, Fifth, Sixth, Eighth and

25   Twelfth Amendments to the United States Constitution.

26          Defendant Joe Alvarado
27          Plaintiff generally alleges that Defendant Alvarado “[a]uthored and distributed fake police

28   report, intentionally lied in his police report, committed several counts of perjury in the search
                                                      2
 1   warrant, lied under oath at the plaintiff’s preliminary hearing, and intentionally lied under penalty

 2   of perjury in the ‘warrantless arrest declaration.’” (Doc. No. 11 at 8.) Plaintiff claims that

 3   Defendant Alvarado violated Plaintiff’s Fourth Amendment rights, deprived him of due process

 4   of law, and subjected him to cruel and unusual punishment with 10½ years of pretrial

 5   incarceration at the Fresno County Jail.

 6           Plaintiff further alleges that Defendant Alvarado committed the following criminal acts in

 7   the process of investigating and arresting him: (1) forged his police report and hid the original

 8   from the defense and courts; (2) advised and directed the first responding officer to forge her

 9   police report hiding the original from the defense and the courts; (3) lied intentionally six times in

10   his official report; (4) in the 2007 search warrant, he included two unqualified/false statements,

11   nine intentionally false statements, and sixteen deliberate critical omissions; (5) lied under oath

12   eighteen times at Plaintiff’s state preliminary hearing and committed a serious “Brady violation”

13   by unlawfully suppressing exculpatory information in his possession; and (6) included four

14   intentional lies in his “warrantless arrest declaration” to the court. (Id. at 13.)

15           With respect to the purportedly forged police report, Plaintiff alleges the following:

16           Defendant Alvarado submitted only a one 8-page police report title
             “supplemental.” It was reviewed and approved by Sgt. Medina. With sentence
17           cut in half it looks like a cut-and-paste job. To this date he has not released his
             original report which includes, but not limited to CV2 and CV1’s birthday, their
18           initial statements to the police, and the statement from their parent/guardian Lola
             Castellano. The above information were excluded from the “Supplemental”
19           police report. [¶] CPL. Kerr submitted only one 10-page report title “Narrative
             Continuation” by everybody’s evaluation, including Sgt. McFadden, the District
20           Attorney’s office and it’s senior investigators Cpl. Kerr is the author of the
             original report. That original report (thanks to Alvarado and the culture of
21           corruption in the Clovis Police) was kept hidden unlawfully from the courts and
             the defense. [¶] The existence for the unlawfully hidden original police report
22           was confirmed indirectly by Cpl. Kerr herself and directly by Defendant Alvarado
             in front of a U.S. District Judge. [¶] At the Plaintiff’s preliminary hearing under
23           oath and while refreshing her recollection Cpl. Kerr (the first responding officer),
             stated that she was reading from pages 10, 11, and 12. The problem with that is
24           the fact that her “narrative continuation” police report is only 10-pages long. [¶]
             At the Franks hearing in front of U.S. District Judge and while on the witness
25           stand Defendant Alvarado stated that the document on the screen (Cpl’s Kerr
             “narrative continuation” report) is “the supplemental to Cpl. Kerr’s initial report.”
26           [¶] at the same hearing in front of U.S. District Judge Drozd and under cross-
             examination, Defendant Alvarado stated that in preparations for his testimony he
27           “I also had Corporal Kerr’s - - both parents, the initial report and then the
             supplemental report.”
28
                                                        3
 1   (Doc. No. 11 at 26.)

 2          Plaintiff asserts that Defendant Alvarado, in his rush to obtain a high-profile arrest,

 3   violated state and federal criminal laws and Plaintiff’s constitutional rights. Plaintiff further

 4   asserts that by lying under oath, lying in his police report, lying under penalty of perjury,

 5   conducting an unconstitutional search and seizure, covering up exculpatory information and lying

 6   to a United States District Judge, Defendant Alvarado violated Plaintiff’s Fourth, Twelfth and

 7   Eighth Amendment rights.

 8          Plaintiff seeks sanctions against Defendant Alvarado to include training, re-examination

 9   of all his criminal cases, damages paid to Plaintiff in the amount of $5 million for 10 ½ years of

10   pretrial incarceration, reassignment, and a written letter of apology.

11          Defendant Clovis Police Department

12          Plaintiff generally asserts that Defendant Clovis Police Department’s corrupt culture

13   enabled Defendant Alvarado to violate state and federal criminal laws multiple times and to

14   violate Plaintiff’s constitutional rights. Plaintiff further asserts that the culture of corruption

15   allowed two of Defendants’ officers to forge their police reports and hide them from the defense

16   and courts. Plaintiff further alleges that during the investigation of Plaintiff, Defendant made it

17   possible for unqualified officers to handle critical computer evidence without filing any reports.

18   Additionally, the Defendant’s senior computer forensic expert was allowed to remove computer

19   evidence form the evidence locker for 8½ months without justification or filing any report for

20   such action. Plaintiff also alleges that supervisors of the lead detective, first responding officer
21   and senior computer forensic expert provided no training, no oversight and no supervision of the

22   above officers, which directly contributed and enable them to violate state and federal laws and

23   constitutional mandates.

24          Plaintiff contends that the following instances of alleged criminal misconduct by Clovis

25   Police Officers demonstrates the existence of a systemic culture of corruption: (1) a corporal

26   engaged in lying under oath in a criminal proceeding, deceived a Superior Court judge by forging
27   her police report, and unlawfully hid her original report from the defense and courts in order to

28   obtain a conviction against Plaintiff; (2) the lead detective in the state’s case assisted in the cover
                                                       4
 1   up of another police officer’s forged report, manufactured a forged police report that he made

 2   public, authored a defective and unconstitutional search warrant filled with lies and omissions,

 3   committed perjury multiple times in composing the warrantless arrest declaration for the Superior

 4   Court, committed Brady violations, lied under oath at Plaintiff’s preliminary hearing, provided

 5   evidence of his criminal conduct at the Franks hearing in 2018, and lied to a United States District

 6   Judge while attempting to defend his 2004 search warrant; (3) a Clovis police sergeant and

 7   celebrated senior computer forensic expert lied to an investigator from the District Attorney’s

 8   Office regarding the existence of two forged police reports to cover up criminal conduct by the

 9   lead detective and the first responding officer in the Plaintiff’s state case; sergeant violated chain

10   of custody protocols by inappropriate handling of critical computer evidence without filing any

11   reports and tampered with the computer evidence without reporting it; (4) a Clovis police

12   sergeant/supervisor, knowing that he was handling a forged police report (a felony under state and

13   federal criminal laws), signed his name as the reviewing supervisor, giving legitimacy to a forged

14   document and preventing it from security; (5) multiple Clovis police officers examined sensitive

15   computer evidence without filing any reports of their action; and (6) in 2012, two packages titled

16   “57 Counts of Perjury” were sent to the Chief of Clovis police and to the internal affairs unit.

17   The information documented multiple criminal acts by Defendant Alvarado, even though the

18   Chief promised swift action, the agency did nothing to the accused officer.

19           As sanctions, Plaintiff requests that all criminal cases that resulted in arrest and/or

20   conviction by Clovis Police Officers in the last 50 years be reopened and examined by an
21   independent entity, procedures for review of officer work product, training, payment of damages

22   to Plaintiff in the amount of $50 million after taxes, return of Plaintiff’s property after a guilty

23   verdict, and a letter of apology to Plaintiff.

24           Defendant District Attorney’s Office

25           Plaintiff alleges that the District Attorney’s office ignored and suppressed exculpatory

26   evidence, distributed and defended fake police reports, lied to the courts about Brady information
27   in their possession, lied to the courts about the mishandling of computer evidence by Clovis

28   Police Officers, and covered up the existence of fake reports. Plaintiff also alleges that the senior
                                                       5
 1   investigators from the District Attorney’s Office assisted in covering up the fake police reports

 2   and exculpatory material, accepted and distributed a “perjurious and unconstitutional search

 3   warrant,” and lied intentionally about dismissal of all state charges against Plaintiff. (Doc. No. 11

 4   at 9.)

 5            Plaintiff further alleges that the District Attorney’s Office was involved in Plaintiff’s state

 6   case from the investigation through the attempted prosecution to the unconditional dismissal of

 7   charges against him. Plaintiff claims that defendant violated criminal laws and deprived Plaintiff

 8   of his constitutional rights.

 9            Plaintiff asserts that throughout the investigation, representatives from the District

10   Attorney’s Office intentionally ignored exculpatory evidence, which with their knowledge and

11   consent was left out of the police reports. Representatives from the District Attorney’s Office

12   also reportedly knew that the two original police reports were unlawfully hidden and provided to

13   the courts and defense two forged police reports by the lead detective and first responding officer.

14   During the preliminary hearing in state court, representatives from the District Attorney’s Office

15   intentionally misrepresented facts uncovered by the Clovis police investigators, depriving the

16   court of the truth of the allegations against Plaintiff. Representatives from the District Attorney’s

17   Office also allegedly lied on the record to the courts about the involvement of multiple Clovis

18   police officers in examining the computer evidence without filing reports. Representatives from

19   the District Attorney’s Office also allegedly initiated an investigation using resources from their

20   office to cover up the existence of hidden police reports.
21            Further, Plaintiff contends that senior investigators from the District Attorney’s Office

22   lied to the courts and the defense in their official report about exculpatory information and

23   conducted an investigation to hide the existence of original police reports. Representatives from

24   the District Attorney’s Office also allegedly accepted, consented to, and supported an

25   unconstitutional search warrant that included a false affidavit. Plaintiff also contends that in their

26   unconditional dismissal of all state charges, representatives from the District Attorney’s Office
27   lied to the court in justifying such decision.

28
                                                        6
 1   In addition to the above, Plaintiff also alleges as follows:

 2   1) The District Attorney’s Office distributed the fake police reports to the defense
     and the courts, while they had knowledge that such conduct violated state/federal
 3   criminal laws as well as the state and federal constitutions.
 4   2) Representatives from the District Attorney’s Office had knowledge of the
     perjurious nature of the search warrant authored by the lead detective in the case.
 5   Yet, they distribute it to the defense and the courts and defended such criminally
     unconstitutional search warrant.
 6
     3) The District Attorney’s Office knew but did not care that critical Brady
 7   material such as the statement from the only parent/guardian of CV2, and the
     initial statements of CV2 and her sister were intentionally left out from the false
 8   reports to protect the accuser’s credibility and to increase their chance of getting a
     conviction.
 9
     4) The first responding officer was reading from her hidden original police report
10   during her testimony at the preliminary hearing, yet, representatives from the
     District Attorney’s office deprived the court of the knowledge that they were
11   deceived through such an elaborate scheme of utilizing fake police reports. After
     all it was to their advantage to perpetuate such criminal conduct. After the
12   unconditional dismissal of all state charges against the Plaintiff, Defendant
     Alvarado himself provided [illegible] proof of the existence of unlawfully hidden
13   police reports in his testimony at the 2018 Franks hearing.
14   5) During the preliminary hearing the District Attorney’s Office had in their
     possession (since July of 2007) the MDIC interviews of CV1, CV2, and CV2’s
15   sister. Yet, representatives from the District Attorney’s Office lied to the judge
     that they didn’t know about such interviews until Alvarado told them about it just
16   before the hearing. In addition to committing a critical Brady violation, the
     representative from the District Attorney’s office intentionally omitted from the
17   courts and the defense the existence of the MDIC interview of CV2’s sister which
     was the most damaging for the government’s case.
18
     6) Plaintiff in 2012 sent a “Package” title “57 Counts of Perjury” to the District
19   Attorney’s Office. In it Plaintiff documented in great detail 57 counts of perjury
     by Defendant Alvarado. (Similar packages were sent to the Chief of Clovis police
20   and Clovis police internal affairs unit). Needless to say the agency responsible for
     prosecuting criminal acts recklessly ignored documented proof of severe criminal
21   conduct by a police officer.
22   7) In justifying the unconditional dismissal of all state charges against the
     Plaintiff, the District Attorney’s representative lied to the judge about not being
23   able to locate one of the two accusers (CV2) in the case. The defense with its
     limited resources had frequent contact with CV2 and her family throughout the
24   Plaintiff’s incarceration.
25   8) For several years during the Plaintiff’s incarceration representatives from the
     District Attorney’s Office lied to the courts about Clovis police officers
26   examining the computer evidence without filing any reports. Finally, after
     exhausted attempts through motions by the Plaintiff, the District Attorney’s
27   Office acknowledged the fact that there was (at least) one additional Clovis police
     officer who examine the computer evidence but did not file a report about such
28   involvement in the Plaintiff’s case.
                                              7
 1

 2   (Doc. No. 11 at 34-36.) Plaintiff concludes that Defendant District Attorney’s Office violated his

 3   Fourth, Eighth and Twelfth Amendment rights.

 4           Defendant United States Department of Justice

 5           Plaintiff alleges that federal prosecutors engaged in the following misconduct: (1) utilized

 6   fake/forged police reports; (2) lied to the grand jury as to the origins of the computer evidence

 7   against Plaintiff in their possession; (3) failed to question discrepancies in the police reports and

 8   statements in the 2007 search warrant; (4) arrested Plaintiff on a no bail warrant with a federal

 9   hold and did not arraign him until 8 ½ years later; (5) wasted taxpayer money in defending an

10   unconstitutional search warrant; (6) asked defendant “to lie about ‘lying to courts’ in order to get

11   a misdemeanor conviction; and (7) subjected Plaintiff to 10 ½ years of incarceration in the Fresno

12   County Jail before their unconditional dismissal of all charges against him. (Doc. No. 11 at 17-

13   18.)

14           Plaintiff further alleges that he was arrested by ICE/Homeland Security Agents at the

15   conclusion of the State’s preliminary hearing on August 6, 2008, under a no bail warrant, and was

16   not arraigned in federal court until April 7, 2016. Plaintiff was placed on a federal hold while the

17   state court charges were adjudicated against him. Plaintiff claims that if not for the federal hold

18   he could have bailed out from the State’s incarceration as he had done after his initial arrest in

19   2007.

20           Plaintiff asserts that the Department of Justice deprived him of his right to a speedy and

21   public trial. For 8½ years, he was denied his right to be confronted by the witnesses against him

22   and to obtain witnesses in his favor. Plaintiff also asserts that until his arraignment on April 7,

23   2016, he was denied his right to the assistance of counsel for his defense on the federal charges

24   against him.

25           Plaintiff further contends that he was deprived of his right to know the circumstances

26   pretrial release, was deprived due process of law for 8 ½ year, and federal prosecutors, with

27   reckless disregard for the truth, took the evidence gathered by the Clovis Police Department on

28   blind faith, including the forged police reports. Plaintiff claims that the evidence led to his
                                                      8
 1   indictment and arrest and the seizure of computer evidence.

 2           As sanctions, Plaintiff seeks special training for federal prosecutors, criminal cases

 3   handled by the Fresno Division of the United States Attorney’s Office for the last 50 years be

 4   reopened and reexamined, damages in the amount of $200 million, and a letter of apology written

 5   to Plaintiff.

 6           Department of Homeland Security

 7           Plaintiff alleges that a senior special agent from ICE/Homeland Security violated federal

 8   criminal laws and deprived Plaintiff of his constitutional protections through the use of deceptive

 9   language, perjured statements, and critical omission that convinced a United States Magistrate

10   Judge to author a federal indictment against Plaintiff.

11           Plaintiff claims that neither ICE nor any other federal law enforcement agency initiated an

12   internet child sexual exploitation investigation of Plaintiff and that the investigation of Plaintiff

13   was not a joint endeavor involving local and federal law enforcement in conjunction with state

14   and federal prosecutors.     Plaintiff contends that the Clovis Police Department investigated

15   Plaintiff on sexual molestation allegations, obtained a fatally defective and unconstitutional

16   search warrant and seized computer evidence that was accessed by three police officers, but only

17   one filed a police report of that task. A Clovis police computer forensic expert conducted an

18   extensive examination of the computer evidence, including communications with numerous

19   federal law enforcement agencies and their data bases, but not with ICE/Fresno. The Clovis

20   police computer forensic expert provided ICE/Fresno with the results of his investigation and
21   mirror images of the content of the computer hard drives. ICE/Fresno and federal prosecutors

22   took the information provided to them by Clovis police, copied them onto their papers, added

23   federal headings and called it their investigation.

24           Plaintiff also claims that the affidavit in the federal indictment against Plaintiff authored

25   by Senior Special Agent Mike Prado of ICE/Homeland Security contained a number of alleged

26   lies and material omissions. Plaintiff contends that the conduct of Agent Prado in lying several
27   times under penalty of perjury deprived Plaintiff of his right to due process and his protections

28   against cruel and unusual punishment. Plaintiff further claims that the perjured affidavit authored
                                                       9
 1   by Agent Prado contributed to violations of Plaintiff’s Sixth Amendment rights.

 2          As sanctions, Plaintiff seeks the implementation of procedures for review of agents’ work

 3   product, the Department of Homeland Security pay damages to Plaintiff in the amount of $200

 4   million dollars, Agent Prado be reassigned to a position where he is not participating in criminal

 5   investigations, and the Department of Homeland Security write Plaintiff a letter of apology.

 6          III.    Discussion

 7          Plaintiff’s amended complaint fails to comply with Federal Rule of Civil Procedure 8 and

 8   fails to state a cognizable claim for relief. However, as Plaintiff is proceeding pro se, he will be

 9   granted leave to amend his complaint to cure the below-identified deficiencies to the extent he

10   can do so in good faith. To assist Plaintiff, the Court provides the pleading and legal standards

11   that appear applicable to his claims.

12          A.      Federal Rule of Civil Procedure 8

13          Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain

14   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed

15   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

16   supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

17   omitted). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim to

18   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570,

19   127 S.Ct. at 1974). While factual allegations are accepted as true, legal conclusions are not. Id.;

20   see also Twombly, 550 U.S. at 556–557.
21          Plaintiff’s consolidated complaint is neither short nor plain. It includes generalities and

22   conclusions but does not include sufficient factual matter to state claims for relief that are

23   plausible on the face of the complaint. As a basic matter, the consolidated complaint does not

24   clearly state what happened, when it happened or who was involved. There is no apparent

25   chronology of events regarding Plaintiff’s apparent arrest, any alleged state or federal

26   investigations, preparation of police reports or affidavits, state court hearings or federal court
27   hearings. Many of Plaintiff’s allegations are conclusions about conduct by various individuals.

28   This is not sufficient. Plaintiff must clearly state what each defendant did or did not do that
                                                      10
 1   resulted in an alleged violation of his rights. If Plaintiff files an amended complaint, it must be a

 2   concise statement of his claims, and must include factual allegations identifying what happened,

 3   when it happened and who was involved. Fed. R. Civ. P. 8.

 4          B.       Municipal Liability - Clovis Police Department

 5          Although municipalities, such as cities and counties, are amenable to suit, municipal

 6   police departments—like the City of Clovis Police Department—are “not generally considered

 7   ‘persons’ within the meaning of Section 1983.” United States v. Kama, 394 F.3d 1236, 1240 (9th

 8   Cir. 2005); see also Gonzales v. City of Clovis, 2013 WL 394522, at *13 (E.D. Cal. Jan. 30,

 9   2013) (holding that the Clovis Police Department is not a “person” for purposes of Section 1983);

10   Wade v. Fresno Police Dep’t, 2010 WL 2353525, at *4 (E.D. Cal. June 9, 2010) (finding the

11   Fresno Police Department to not be a “person” under Section 1983). Therefore, the Clovis Police

12   Department is not a proper defendant.

13          Even if Plaintiff properly named the City of Clovis as a defendant, he fails to allege

14   sufficient facts to support a claim under section 1983. It is well-established that “a municipality

15   cannot be held liable solely because it employs a tortfeasor—or, in other words, a municipality

16   cannot be held liable under § 1983 on a respondeat superior theory.” Monell v. Dep’t of Soc.

17   Servs., 436 U.S. 658, 694 (1978) (emphasis in original); see also Bd. of Cty. Comm'rs of Bryan

18   Cty. v. Brown, 520 U.S. 397, 403 (1997). To state a Monell claim, plaintiff “must demonstrate

19   that an ‘official policy, custom, or pattern’ on the part of [the municipality] was ‘the actionable

20   cause of the claimed injury.’” Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1143 (9th Cir. 2012)
21   (quoting Harper v. City of Los Angeles, 533 F.3d 1010, 1022 (9th Cir. 2008)). A Monell claim

22   can be established in one of three ways. See Thomas v. County of Riverside, 763 F.3d 1167, 1170

23   (9th Cir. 2014). First, a local government may be held liable when it acts “pursuant to an

24   expressly adopted official policy.” Id. (citing Monell, 436 U.S. at 694); Lytle v. Carl, 382 F.3d

25   978, 982 (9th Cir. 2004). Second, a public entity may be held liable for a “longstanding practice

26   or custom.” Thomas, 763 F.3d at 1170. Under certain circumstances, a public entity may have a
27   practice or custom of inaction, where it “fail[s] to implement procedural safeguards to prevent

28   constitutional violations” or when it fails to adequately train its employees. Tsao, 698 F.3d at
                                                      11
 1   1143, 1145; see also Connick v. Thompson, 563 U.S. 51, 61 (2011) (“A municipality’s

 2   culpability for a deprivation of rights is at its most tenuous where a claim turns on a failure to

 3   train.”); Flores v. County of Los Angeles, 758 F.3d 1154, 1159 (9th Cir. 2014) (requiring a

 4   plaintiff asserting a Monell claim based on a failure to train to allege facts showing that

 5   defendants “disregarded the known or obvious consequence that a particular omission in their

 6   training program would cause municipal employees to violate citizens’ constitutional rights”)

 7   (internal brackets omitted) (quoting Connick, 563 U.S. at 61). “Third, a local government may be

 8   held liable under § 1983 when ‘the individual who committed the constitutional tort was an

 9   official with final policy-making authority’ or such an official ‘ratified a subordinate’s

10   unconstitutional decision or action and the basis for it.’” Clouthier v. County of Santa Clara, 591

11   F.3d 1232, 1250 (9th Cir. 2010) (quoting Gillette v. Delmore, 979 F.2d 1342, 1346–47 (9th Cir.

12   1992)), overruled on other grounds by Castro v. County of Los Angeles, 833 F.3d 1060, 1070

13   (9th Cir. 2016).

14          Plaintiff’s conclusory allegations fail to provide a sufficient basis from which to plausibly

15   infer municipal liability. Plaintiff’s consolidated complaint fails to identify a specific policy,

16   custom or practice of the City of Clovis that he contends resulted in a violation of his

17   constitutional rights. There is no indication in Plaintiff’s complaint that any City of Clovis policy

18   was the moving force behind constitutional violations allegedly committed by its employees.

19   Plaintiff’s conclusory allegations are not sufficient, and the City cannot be held liable simply

20   because it employed a person who may have violated Plaintiff’s rights. Although Plaintiff
21   generally alleges a “corrupt” environment, this is not sufficient to support liability. At best,

22   Plaintiff has asserted an isolated incident, not frequent and consistent incidents. “Liability for

23   improper custom may not be predicated on isolated or sporadic incidents; it must be founded

24   upon practices of sufficient duration, frequency and consistency that the conduct has become a

25   traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996),

26   holding modified on other grounds by Navarro v. Block, 250 F.3d 729 (9th Cir. 2001). Further,
27   there is no link between a custom and policy of the City and the alleged violations. Plaintiff will

28   be given leave to cure these deficiencies to the extent his is able to do so in good faith.
                                                       12
 1          C.       District Attorney’s Office

 2          Plaintiff also names the Fresno County District Attorney’s Office as a defendant. There is

 3   a conflict in this circuit regarding whether such an entity is properly subject to suit under section

 4   1983. However, a recent court case in this district concluded that such a defendant may properly

 5   be subject to suit under section 1983. See Aguaristi v. County of Merced, No. 1:18-cv-01053-

 6   DAD-EPG, 2019 WL 330908, *3 (E.D. Cal. Jan. 25, 2019) (denying motion to dismiss District

 7   Attorney’s Office as improper defendant). Nonetheless, as with a municipality, liability may be

 8   imposed only if the governmental body itself “subjects” a person to a deprivation of rights or

 9   “causes” a person “to be subjected” to such deprivation. See Monell, 436 U.S. at 692

10          Plaintiff’s conclusory allegations against the District Attorney’s Office fail to provide a

11   sufficient basis from which to plausibly infer liability. There is nothing in Plaintiff’s complaint to

12   suggest that the alleged actions of prosecutors or investigators were the result of any official

13   policy of the District Attorney’s Office. There also is no indication of a longstanding practice or

14   custom or that the District Attorney’s Office ratified the conduct of any prosecutor or

15   investigator.

16          Further, the District Attorney’s Office may be immune from suit. States and state officers

17   sued in their official capacity under § 1983 may be immune from liability under the statute by

18   virtue of the Eleventh Amendment and the doctrine of sovereign immunity, Howlett v. Rose, 496

19   U.S. 356, 365 (1990). In California, district attorneys represent the state “when preparing to

20   prosecute and when prosecuting criminal violations of state law” and “when training and
21   developing policy in these areas.” See Pitts v. County of Kern, 17 Cal. 4th 340, 362 (1998); see

22   also Weiner v. San Diego Cty., 210 F.3d 1025, 1031 (9th Cir. 2000) (holding that because district

23   attorneys are state officers when exercising their prosecutorial functions, Section 1983 claims

24   against the county failed because the state was the relevant actor, not the county).

25          D.       Sovereign Immunity - Defendants Department of Justice and Department of
                     Homeland Security
26
            Plaintiff asserts multiple constitutional violations and a deprivation of his civil rights
27
     against two federal agencies—the Department of Justice and the Department of Homeland
28
                                                      13
 1   Security. However, Plaintiff’s claims against these federal agencies are barred by the doctrine of

 2   sovereign immunity. “The doctrine of sovereign immunity applies to federal agencies and to

 3   federal employees acting within their official capacities.” Hodge v. Dalton, 107 F.3d 705, 707

 4   (9th Cir. 1997). “Absent a waiver, sovereign immunity shields the Federal Government and its

 5   agencies from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1993).

 6          To the extent Plaintiff’s amended complaint attempts to raise claims against the

 7   Department of Justice or the Department of Homeland Security pursuant to section 1983, he may

 8   not do so. Claims brought under section 1983 of the Civil Rights Act against federal agencies are

 9   barred by sovereign immunity See Jachetta v. United States, 653 F.3d 898, 908 (9th Cir. 2011);

10   Ibrahim v. Dep't of Homeland Sec., 538 F.3d 1250, 1257 (9th Cir. 2008) (“Section 1983 only

11   provides a remedy against persons acting under color of state law”).

12          To the extent Plaintiff’s amended complaint can be construed as raising federal

13   constitutional claims pursuant to Bivens v. Six Unknown Agents, 403 U.S. 388 (1971), the

14   United States has not waived its sovereign immunity for claims against a federal agency. See

15   Rivera v. United States, 924 F.2d 948, 951 (9th Cir. 1991) (“The courts lack subject matter

16   jurisdiction to hear constitutional damage claims against the United States because the United

17   States has not waived sovereign immunity with respect to such claims.”); Meyer, 510 U.S. at 484-

18   86 (Bivens-type action may not be brought against a federal agency). Under the doctrine of

19   federal sovereign immunity, a Bivens action will not lie against the United States, agencies of the

20   United States, or federal agents in their official capacity. See Meyer, 510 U.S at 484-86; Vaccaro
21   v. Dobre, 81 F.3d 854, 857 (9th Cir. 1996) (concluding plaintiff could not have sued the United

22   States or its officers in their official capacity upon a Bivens claim); Cato v. United States, 70 F.3d

23   1103, 1110 (9th Cir. 1995) (no Bivens-type claim exists against the United States). Accordingly,

24   Plaintiff may not pursue a federal civil rights claim pursuant to Bivens against the Department of

25   Justice or the Department of Homeland Security.

26          To the extent Plaintiff’s amended complaint can be construed as pursuing claims under the
27   Federal Tort Claims Act (“FTCA”), the only proper defendant for such a claim is the United

28   States. See Kennedy v. United States Postal Serv., 145 F.3d 1077, 1078 (9th Cir. 1998). And, in
                                                      14
 1   order to state a claim pursuant to the FTCA, Plaintiff must affirmatively allege the timely filing of

 2   an administrative claim. See McNeil v. United States, 508 U.S. 106, 113 (1993) (holding FTCA

 3   bars claimants from bringing suit in federal court until they have exhausted their administrative

 4   remedies); Munns v. Kerry, 782 F.3d 402, 413 (9th Cir. 2015) (“The FTCA requires, as a

 5   prerequisite for federal court jurisdiction, that a claimant first provide written notification of the

 6   incident giving rise to the injury, accompanied by a claim for money damages to the federal

 7   agency responsible for the injury.”), cert. denied, 194 L.Ed. 2d 182 (2016); Vacek v. United

 8   States Postal Serv., 447 F.3d 1248, 1250 (9th Cir. 2006) (“We have repeatedly held that the

 9   exhaustion requirement is jurisdictional in nature and must be interpreted strictly.”). Plaintiff has

10   not named the proper defendant for a FTCA claim nor has he alleged compliance with the

11   FTCA’s exhaustion requirements.

12           E.      Criminal Prosecution

13           Plaintiff claims that defendants and other individuals engaged in criminal conduct. It is

14   unclear whether, by this action, Plaintiff seeks criminal prosecution of defendants or other

15   individuals referenced in the complaint. Plaintiff is advised however that he may not pursue

16   criminal charges or a criminal prosecution against defendants by way of a federal civil rights

17   action. See Engelbrecht v. Kern Cty. Tax Assessor, No. 2:17-cv-01229 KJM AC PS, 2017 WL

18   2618492, at *2 (E.D. Cal. June 16, 2017) (concluding there is no right of private prosecution in

19   federal court; a private individual cannot criminally prosecute, or cause the government to

20   criminally prosecute, another private individual); Jones v. Virga, No. 2:12-cv-2695 MCE KJN,
21   2013 WL 1737137, at *2 (E.D. Cal. Apr. 22, 2013) (finding plaintiff's request for the issuance of

22   an arrest warrant or imposition of criminal charges against defendants not appropriate because

23   question of whether to prosecute and what criminal charges to bring are decisions that generally

24   rest in the discretion of the prosecutor).

25           As for the claim of “perjury,” while perjury is a federal crime, see 18 U.S.C. § 1621, there

26   is no private right of action which would enable plaintiff to assert this claim in a civil lawsuit.
27   “[P]rivate rights of action to enforce federal law must be created by Congress,” and without a

28   congressional intent to create a private remedy, “a cause of action does not exist and courts may
                                                      15
 1   not create one.” Alexander v. Sandoval, 532 U.S. 275, 286-87 (2001); see also Aldabe v. Aldabe,

 2   616 F.2d 1089, 1092 (9th Cir. 1980) (criminal statutes “provide no basis for civil liability”).

 3          F.      Defendant Alvarado

 4          Plaintiff alleges that Defendant Alvarado violated his Fourth, Eighth and Twelfth

 5   Amendment rights.

 6                  1.      Fourth Amendment

 7                          a.      False Arrest/Imprisonment/Malicious Prosecution

 8          For a constitutional claim of false arrest or false imprisonment under 42 U.S.C. § 1983, a

 9   plaintiff must show that the defendants did not have probable cause to arrest him. Cabrera v. City

10   of Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998) (citing George v. City of Long Beach, 973

11   F.2d 706, 710 (9th Cir. 1992)). “Probable cause to arrest exists when officers have knowledge or

12   reasonably trustworthy information sufficient to lead a person of reasonable caution to believe

13   that an offense has been or is being committed by the person being arrested.” United States v.

14   Lopez, 482 F.3d 1067, 1072 (9th Cir. 2007).

15           In the context of Section 1983, false imprisonment claims (of which false arrest claims

16   are a subset) encompass allegations of unlawful detention “without legal process,” as when a

17   person is wrongfully arrested without a warrant. Wallace v. Kato, 549 U.S. 384, 389 (2007)

18   (emphasis in original). False imprisonment ends once the victim “becomes held pursuant to such

19   process,” as when he is arraigned on charges. Id. (emphasis in original). Detention accompanied

20   by “wrongful institution of legal process” is remediable by the tort of malicious prosecution. Id. at
21   390 (emphasis in original). However, the Fourth Amendment governs a Section 1983 claim of

22   wrongful pretrial detention after the start of legal process where the detainee alleges that the

23   judge’s probable cause determination was predicated on falsified evidence. Manuel v. City of

24   Joliet, Ill., ––– U.S. –––, 137 S.Ct. 911, 918-19, 197 L.Ed.2d 312 (2017) (when, for example, a

25   judge’s probable-cause determination is predicated solely on a police officer's false statements,

26   then, too, a person is confined without constitutionally adequate justification).
27          For a constitutional claim of malicious prosecution under 42 U.S.C. § 1983, a plaintiff

28   must show that the prosecution “(1) was commenced by or at the direction of the defendant and
                                                      16
 1   was pursued to a legal termination in [the] plaintiff’s[ ] favor; (2) was brought without probable

 2   cause; ...(3) was initiated with malice,” and (4) was brought “for the purpose of denying [the

 3   plaintiff] equal protection or another specific constitutional right.” Mills v. City of Covina, 921

 4   F.3d 1161, 1169 (9th Cir. 2019) (citing Awabdy v. City of Adelanto, 368 F.3d 1062, 1066 (9th

 5   Cir. 2004)).

 6          Plaintiff’s consolidated complaint does not provide sufficient factual information for the

 7   Court to determine whether he states a cognizable claim for false arrest, false imprisonment or

 8   malicious prosecution. As previously discussed, the consolidated complaint lacks basic factual

 9   allegations surrounding Plaintiff’s apparent arrest and the circumstances involved. The Complaint

10   is stated in conclusory terms, rather than factual terms. In other words, there is no indication in

11   Plaintiff’s consolidated complaint that his arrest or prosecution in any court was unsupported by

12   probable cause or that his prosecution in any court was initiated with malice.

13                         b.      Judicial Deception

14          The Fourth Amendment “prohibits a search conducted pursuant to an ill-begotten or

15   otherwise invalid warrant.” See Bravo v. City of Santa Maria, 665 F.3d 1076, 1083 (9th Cir.

16   2011). A claim for judicial deception must establish that the warrant affidavit contained material

17   misrepresentations or omissions and those misrepresentations or omissions were intentional or

18   reckless. Id. A judicial deception claim can be based on a deliberate falsehood or a reckless

19   disregard of the truth. Id. With respect to reckless disregard, courts have indicated that this

20   involves an inquiry as to whether there is a “‘high degree of awareness of [the statements’]
21   probable falsity. An assertion is made with reckless disregard when ‘viewing all the evidence, the

22   affiant must have entertained serious doubts as to the truth of his statements or had obvious

23   reasons to doubt the accuracy of the information he reported.’” Wilson v. Russo, 212 F.3d 781,

24   788 (3d Cir. 2000); Rhabarian v. Cawley, No. 2:10-cv-00767-TLN-KJN, 2013 WL 4049600, at

25   *9 (E.D. Cal. Aug. 7, 2013) (noting that “a merely sloppy investigation culminating in a search

26   warrant – without a showing of deliberation or recklessness – will not support a judicial-
27   deception claim”); see also Ewing v. City of Stockton, 588 F.3d 1218, 1224 (9th Cir. 2009)

28   (stating that a judicial deception claim may not be based on an officer’s erroneous assumptions
                                                     17
 1   about the evidence he has received); United States v. Smith, 588 F.2d 737, 739-40 (9th Cir. 1978)

 2   (stating that an officer “made certain erroneous assumptions on the basis of the information he

 3   received; but this does not amount to the reckless inclusion of false statements in his affidavit”).

 4          As currently pled, Plaintiff’s allegations are not sufficient to support a claim for judicial

 5   deception by Defendant Alvarado. Although Plaintiff asserts various misrepresentations and

 6   falsehoods, he has failed to provide sufficient factual information regarding the circumstances of

 7   those alleged falsehoods. Plaintiff also makes conclusory assertions regarding the motive and

 8   nature of Defendant Alvarado’s actions. To support a judicial deception claim, Plaintiff must

 9   adequately allege facts that Defendant Alvarado acted deliberately or with reckless disregard for

10   the truth. Plaintiff also must allege facts that Defendant Alvarado entertained serious doubts as

11   to the truth of his statements or had obvious reasons to doubt the accuracy of the information he

12   reported.

13                  2.      Eighth Amendment

14          Plaintiff alleges that Defendant Alvarado subjected him to cruel and unusual punishment

15   during his pretrial incarceration in violation of the Eighth Amendment. Generally, the rights of

16   pretrial detainees are governed by the Fourteenth Amendment to the United States Constitution,

17   not the Eighth Amendment. Bell v. Wolfish, 441 U.S. 520, 537 n.16 (1979) (noting that “the Due

18   Process Clause rather than the Eighth Amendment” is relied on in considering claims of pretrial

19   detainees because “Eighth Amendment scrutiny is appropriate only after the State has complied

20   with the constitutional guarantees traditionally associated with criminal prosecutions”).
21                  3.      Twelfth Amendment

22          The nature of Plaintiff’s claim pursuant to the Twelfth Amendment is not clear. “The

23   Twelfth Amendment to the Constitution of the United States sets out the manner in which the

24   Electors appointed by the States are to cast their votes for President and Vice President.”

25   Williams v. North Carolina, No. 3:17-CV-265-MOC-DCK, 2017 WL 4936429, at *3 (W.D.N.C.

26   Oct. 2, 2017), report and recommendation adopted, No. 3:17-CV-00265-MOC-DCK, 2017 WL
27   4935858 (W.D.N.C. Oct. 31, 2017), aff'd sub nom. Williams v. NC State Bd. of Elections, 719 F.

28   App'x 256 (4th Cir. 2018); see also Rodriguez v. Brown, No. 2:18-cv-001422-CBM-ASx, 2018
                                                      18
 1   WL 6136140, at *3 (C.D. Cal. Sept. 21, 2018) (“The Twelfth Amendment prescribes the method

 2   Electors shall vote for the President.”); Schultz v. Roberts, No. 17-cv-0097-WQH-KSC, 2017 WL

 3   4541741, at *2 (S.D. Cal. Oct. 10, 2017), aff'd, 740 F. App'x 628 (9th Cir. 2018) (“The Electoral

 4   College system is specifically provided for by the Twelfth Amendment.”).

 5          Plaintiff’s allegations are wholly unrelated to the Electoral College system and they do not

 6   involve a constitutional challenge to the use of the Electoral College for election of the President

 7   and Vice President.

 8          G.      Injunctive Relief

 9          “[P]laintiff must show that he has sustained or is immediately in danger of sustaining

10   some direct injury as the result of the challenged official conduct and the injury or threat of injury

11   must be both real and immediate, not conjectural or hypothetical.” Jones v. City of Los Angeles,

12   444 F.3d 1118, 1126 (9th Cir. 2006) (internal quotations and citations omitted). “The key issue is

13   whether the plaintiff is ‘likely to suffer future injury. Jones, 444 F.3d at 1126 (quoting Lyons, 461

14   U.S. at 105). Plaintiff’s request for injunctive relief to reopen past unrelated cases does not

15   satisfy the requirements for injunctive relief.

16          IV.     Conclusion and Order

17          Plaintiff’s complaint fails to comply with Federal Rule of Civil Procedure 8 and fails to

18   state a cognizable federal claim for relief. As Plaintiff is proceeding pro se, the Court will grant

19   Plaintiff an opportunity to amend his complaint to cure the deficiencies to the extent he is able to

20   do so in good faith. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).
21          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

22   each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556

23   U.S. at 678-79, 129 S.Ct. at 1948-49. Although accepted as true, the “[f]actual allegations must

24   be [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at

25   555 (citations omitted). Further, Plaintiff’s complaint should not exceed twenty-five (25) pages.

26          Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated
27   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

28   “buckshot” complaints).
                                                       19
 1           Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

 2   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

 3   complaint must be “complete in itself without reference to the prior or superseded pleading.”

 4   Local Rule 220.

 5           Based on the foregoing, it is HEREBY ORDERED that:

 6           1.      The Clerk’s Office shall send Plaintiff a complaint form;

 7           2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file a

 8   second amended complaint, not to exceed twenty-five (25) pages, curing the deficiencies

 9   identified by the Court in this order or file a notice of voluntary dismissal; and

10           3.      If Plaintiff fails to file an amended complaint in compliance with this order, the

11   Court will recommend dismissal of this action, with prejudice, for failure to obey a court order

12   and for failure to state a claim.

13
     IT IS SO ORDERED.
14

15       Dated:     July 11, 2019                              /s/ Barbara    A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      20
